Citation Nr: 1215587	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-36 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the character of the discharge for the period of active duty service from November 8, 1967 to January 16, 1970 was honorable for VA purposes.

2.  Entitlement to service connection for lung cancer, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1967 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a decision that was issued by the Regional Office (RO) in Roanoke, Virginia, which determined that the appellant's military service from November 8, 1967 through January 16, 1970 was not honorable for VA purposes.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant enlisted in the Army with a two year enlistment on November 8, 1967.  He was discharged for purposes of reenlistment on July 14, 1968.  He resumed service on July 15, 1968.

2.  At the time of the appellant's discharge on July 14, 1968 he was not eligible for complete separation. 

3.  The appellant was convicted by special court martial of being absent without leave from July 13, 1969 to September 3, 1969.

4.  The appellant was absent without leave from October 1, 1969 to October 9, 1969 and was counseled but not tried for this occurrence.

5.  The appellant was convicted by special court martial of being absent without leave from October 27, 1969 to November 20, 1969.

6.  As a result, the appellant's service was terminated by a "under conditions other than honorable" discharge on January 16, 1970.

7.  The appellant's actions prior to his discharge on January 16, 1970 constituted willful and persistent misconduct.


CONCLUSIONS OF LAW

1.  The appellant's entire period of service from November 8, 1967 to January 16, 1970 was dishonorable for VA purposes and is a bar to the payment of VA compensation benefits. 38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13 (2011).

2.  The appellant's claim for service connection for lung cancer must be denied as a matter of law.  38 C.F.R. § 3.12(d)(4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

Where the issue involves the character of an appellant's discharge, VCAA notice must inform the claimant of the evidence needed to establish Veteran status. Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice in a letter dated June 25, 2008. This letter informed the appellant that an administrative decision in December 1984 determined that his service from November 8, 1967 to January 16, 1970 was not honorable and that he was currently barred from VA compensation benefits.  The letter informed him that his new VA compensation claim would require VA to make another decision about whether his service was honorable and the character of his discharge. The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.

Furthermore, VA assisted the appellant by obtaining pertinent service personnel records as well as the post-service private treatment records that were identified by the appellant. 
 
Character of Discharge

For VA purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 38 C.F.R. § 3.12(d). Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 38 C.F.R. § 3.1(n).

As it prevents attainment of Veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits. See 38 C.F.R. § 3.12(b).

In this case, the appellant enlisted in the Army on November 8, 1967 under a two year enlistment contract.  He was discharged for purposes of reenlistment on July 14, 1968.  He resumed service on July 15, 1968.  His DD-214 from his initial period of service indicates that it was 'honorable.'  However, this was only a 'conditional discharge' as that term is used in 38 C.F.R. § 3.13 because the discharge was issued prior to the date that the appellant was eligible under the point or length of service system, or under any other criteria in effect.  38 C.F.R. § 3.13(a)(2).  In this case, the appellant was not eligible for discharge by length of service until his original two year enlistment would have expired on November 7, 1969.  

The appellant's service records reflect that he served in Vietnam from April 22, 1968 to April 17, 1969 and was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and the Army Commendation Medal for his Vietnam service.

After returning stateside, the appellant was absent without leave (AWOL) from on or about July 13, 1969 to on or about September 3, 1969.  He was convicted of this offense by special court martial in October 1969.  He then departed AWOL on October 1, 1969 and returned to the unit on October 9, 1969.  He was placed on duty on October 20, 1969.  He again went AWOL on October 27, 1969 and was returned to the unit on December 2, 1969.  As a result of this latter incident, the  appellant was convicted by special court martial of being AWOL from on or about October 27, 1969 to on or about November 20, 1969.  After being returned to the unit, the appellant requested to either be returned to Vietnam or discharged.  His commanding officer recommended that notwithstanding the  appellant's previous character of service in Vietnam, he should be eliminated for unfitness and issued an undesirable discharge certificate.  

Prior to the commander making this recommendation for separation, the  appellant was seen by a psychiatrist on December 11, 1969 who opined that the  appellant was and is mentally responsible, able to distinguish right from wrong and adhere to the right, and had the mental capacity to understand and participate in board proceedings.  There was no evidence of underlying, previously unrecognized, medically disqualifying emotional illness.  The  appellant was not diagnosed with any psychiatric disorder.

The appellant consulted with a military attorney and thereafter waived consideration of his case before a board of officers, waived a personal appearance before a board of officers, did not submit statements on his own behalf, and waived his right to representation by counsel.  The  appellant's waiver was accepted and he was discharged and his service was characterized as under conditions other than honorable. 

Under these circumstances, the entire period of service constitutes one period of service and entitlement will be determined by the final character of such service.  38 C.F.R. § 3.13(b).  As previously noted, the  appellant received an "under conditions other than honorable" discharge on January 16, 1970.  

After service, the  appellant applied to the Army Discharge Review Board (ADRB) to have his discharge upgraded.  The ADRB denied his request in August 1985.  They noted that the  appellant had 131 days of lost time and was convicted twice by Special Court Martial of being AWOL. The Veteran also applied to have his discharge upgraded on another occasion, and his request was again denied.

Therefore it must be determined whether the  appellant's misconduct was willful and persistent.  In this case, he was counseled on numerous occasions and continued to absent himself without leave on two more occasions after having been convicted by special court martial for an earlier instance of that offense.  While "willful and persistent misconduct" does not include a minor offense if service was otherwise honest, faithful, and meritorious, offenses that interfere with military duties and preclude their performance are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Thus, the  appellant's repeated instances of absence without leave cannot be construed as a minor offense.  

However, despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from military service when the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time that the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment, and (3) the person would have been eligible for a discharge or release on conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).  However, in this case this exception does not apply because the majority of the misconduct that was engaged in by the  appellant took place prior to the date that his initial enlistment would have expired on November 7, 1969.  Two instances of AWOL occurred before this date, and the third began prior to this date although the  appellant did not return until after his initial enlistment would have expired.

The appellant contends that his character of discharge should not be a bar to the receipt of benefits because his service while in Vietnam was honorable and he received an honorable discharge in July 1968.  However, as discussed above this was a conditional discharge and for that reason all of the Veteran's service constitutes one period of service and entitlement is determined by the character of the final termination of such period of active service.  38 C.F.R. § 3.13(b).  While the Veteran may also seek to invoke the exception for minor offenses when service is otherwise meritorious, as noted above being AWOL on 3 occasions for extended periods of time is not a minor offense.  

The appellant also contends that his reasons for going AWOL should be taken into account.  He asserts that he was promised training but was instead assigned a job without being given the proper training and, since he was young and unsophisticated, he reacted to this by going AWOL without being knowledgeable about the consequences of his decisions to absent himself without leave.  He also asserted that he was unprepared for, and distressed by, the poor reception that Vietnam returnees received upon return to the United States.  While the Veteran may have felt stress due to these situations, they do not excuse his pattern of willful misconduct by going AWOL on three separate occasions.  

The Veteran also argued that the facts of the situation warrant a finding that his service was not dishonorable.  The Veteran asserts that his service while he was in Vietnam was honorable, and it was there that he was exposed to herbicides which may have caused his terminal lung cancer (insofar as lung cancer is a condition subject to presumptive service connection for herbicide exposed Veterans.  38 C.F.R. § 3.309(e)).  He argues that draft dodgers were forgiven, and that it is only fair that he be forgiven as well.  He argues that a compassionate view of his claim would lead to a finding that his service was not dishonorable, given the gravity of the consequences that his instances of going AWOL when he was young now have.  While it is certainly unfortunate that the Veteran developed lung cancer, events that occurred after a Veteran's discharge from military service are not applicable to the determination of character of service.

Accordingly, the evidence of record supports a finding that the appellant was discharged in January 1970 for a pattern of persistent and willful misconduct. A discharge due to willful and persistent misconduct, to include those under other than honorable conditions [as in this case], will be considered to have been issued under dishonorable conditions. 38 C.F.R. 3.12(d)(4). Discharge under dishonorable conditions is a bar to payment of VA benefits unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).

The Board notes that mental illness is not identical to insanity. Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct.  Id. at 254. The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong. Id. Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Here, the appellant has not argued that he was insane at the times that he went AWOL, merely that he was "never the same soldier" after experiencing the negative reception he encountered when he returned stateside.  In any event, the appellant was afforded a psychiatric examination prior to his discharge which specifically found that he was mentally responsible, was able to distinguish right from wrong and adhere to the right, and that did not have any mental disorder.  

In light of the Board's finding that the character of the appellant's discharge is a bar to the payment of VA benefits, the appellant's compensation claim must be denied as a matter of law.  Moreover, the Board is without jurisdiction to award benefits based on equitable considerations such as those advanced by the Veteran.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by the Department.  38 U.S.C.A. § 7104.


ORDER

The period of active duty service from November 8, 1967 to January 16, 1970 was dishonorable for VA purposes and is a bar to the payment of VA compensation benefits.

Service connection for lung cancer is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


